The defendant was convicted in the criminal court of Fulton County of operating a lottery, known as the "number game," for the hazarding of money. The evidence, direct and circumstantial, amply authorized the judge, sitting without a jury, to find the defendant guilty; and none of the special assignments of error in the petition for certiorari shows cause for a new trial. The overruling of the certiorari by the judge of the superior court was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED FEBRUARY 7, 1941.